DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 1/11/2022 is acknowledged.  The traversal is on the ground(s) that all claims 2-10 ultimately depend upon the single independent claim 1 and are thus directed to a single invention, is not found persuasive because although they are all ultimately dependent upon claim 1, they are directed to different inventions. The applicant’s further allege that claim 1 requires the transfer mechanism to “hang the reservoir on the weighing member as a result of moving in the rearward direction” and the cited prior art does not teach limitation is also not found persuasive. The act of hanging the reservoir on the weighing member is an intended use of the transfer mechanism and therefore, as along as the transfer mechanism would be capable of performing this operation, the prior art would read on the specified limitation (MPEP § 2114 (II)) and in this case the mechanism would be capable therefore would anticipate the claim therefore, there is no special technical feature. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 4 recites the limitation "the first carriage" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the first carriage is interpreted to be the rear carriage. Claim 5 is rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012152124A, hereinafter Koshima.
Regarding claim 1, Koshima teaches a transfer mechanism (item 29) for transferring a fluid processing reservoir from a support and onto a weighing member so that the volume of liquids in the reservoir can be estimated in use (intended use MPEP § 2114 (II)), the mechanism comprising, a front carriage (item 58) moveable by an actuator in a forward direction (paragraph [0033]) toward the reservoir (intended use MPEP § 2114 (II)) and in a rearward direction (paragraph [0033]) away from the reservoir (intended use MPEP § 2114 (II)), operable to collect the reservoir in the forward direction and further operable to hang the reservoir on the weighing member as a result of moving in the rearward direction (intended use MPEP § 2114 (II)).

Regarding claim 3, Koshima teaches wherein said front carriage (item 58) is driven by a rear carriage (item 55), in turn driven by a powered the actuator (paragraph [0033]). The examiner notes that the rear carriage is not positively claimed and therefore has minimal patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshima in view of United States Application Publication No. 2015/0160250, hereinafter Bucher.
Regarding claim 4, Koshima teaches a gripper mechanism (items 59 and 60).
Koshima fails to teach wherein the first carriage includes an extension operable to push and pull the front carriage in said forward and rearward directions respectively, in the forward pushing direction, the extension acting on a sprung latch mounted to the front carriage having a spring force which is not overcome by said pushing, in a collecting operation the extension overcoming the spring force of the latch to engage the latch with the reservoir for said collecting operation, and in the hanging operation the extension acting to pull the front carriage rearwards and acting to withdrawing the latch from the reservoir to hang the reservoir on the hook with no contact between the reservoir and the latch.
Bucher teaches a device for gripping vessels and a translating mechanism and/or rotating mechanism as to move the gripper to a first stop position, opening the gripper by pushing the gripper against a first reference element for taking a vessel up, reclosing the gripper by translating the gripper away from the first reference element so as to grip a vessel, moving the gripper to a second stop position and opening the gripper by pushing the gripper against a second reference element for releasing the vessel (Bucher, paragraph [0041]) as this method for opening and closing of the gripper provides an easy, robust and cost-effective manufacturing of the device (Bucher, paragraph [0030]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an extension acting on a sprung latch to open a gripper structure when the structure is moved forwards and close the gripper structure when the structure is moved rearwards because it provides an easy, robust and cost-effective manufacturing of the device (Bucher, paragraph [0030]).
Regarding claim 5, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Koshima and Bucher and the apparatus of modified Koshima is capable of returning the reservoir from the hook to the support, returning the latch into engagement with the reservoir, pushing the extension forwards. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Koshima (see MPEP §2114).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796